DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR  1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 09, 2021 has been entered. 

Claims 1 and 16 were amended. Claims 1-10 and 26-30 were cancelled. Therefore, claims 11-25 remain pending for examination.


                          Claim Objections


Claim 13 is objected due to following informalities:
In claim 13, line 4, “a the zero bandwidth part” should be changed to – a zero bandwidth part.
Appropriate correction is requested.


Claim Rejections - 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating    obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 14-16, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. in US Publication No. 2015/0215929 A1, hereinafter referred to as Damnjanovic, in view of Ouchi et al. in US Publication No. 2017/0041880 A1, hereinafter referred to as Ouchi.

Regarding claim 11, Damnjanvoci discloses a method for wireless communication at a base station (method of indicating by eNB, e.g., base station,  whether one or more of secondary cells are dormant, para.148) comprising:
configuring at least bits in a downlink control message to indicate a selection for a state for a secondary cell associated with a group of secondary cells (configuring bits representing cell mode for each SCell in DCI message, wherein multiple bits are used to carry information related to cell dormancy, e.g., state, para.98), to indicate a bandwidth part selection for the secondary cell (which indicates at least one secondary carrier, e.g., Scell, is dormant for a predetermined time period, or for a portion of predetermined time period, e.g.,  subframes of radio frame, or bandwidth part selection, [para.158 or para.172, lines 3-7]), and to switch the secondary cell to a dormant bandwidth part (to determine that secondary carrier will be dormant for portions or all of predetermined time period at block, para.173); and 
          transmitting the downlink control message to a user equipment (UE) based at least in part on the configuring (and sending an indication, e.g., downlink control message,  to UEs that secondary carrier is dormant, para.173).
	Damnjanovic does not explicitly disclose one bit of a field is configured in a downlink control message to indicate a selection for a state for a secondary cell; which is well known in the art and commonly applied in communications field for data communications, as suggested in Ouchi’s disclosure as below.
           Ouchi, from the same field of endeavor, teaches one bit of a field is configured in a downlink control message to indicate a selection for a state for a secondary cell  (setting one bit in [in DCI included in PDCCH, e.g., in downlink control message, to represent activated/ deactivated state of a secondary cell, e.g., selection for state, [para.148, lines 1-3, para. 593-594] wherein “0” {in bit field} indicates deactivated state and “1” – activated state, [para.198], wherein the secondary cell is associated with a group of secondary cells [para.37]).
	Therefore, it would have been appreciated by one of ordinary skill in the art at the time before the claimed invention was filed to transmit a downlink control message to a UE -- based on the configuring that determines a secondary cell in SCell group is switched to a dormant state during some selected subframes/ bandwidth part – that includes a bit set in the message field to indicate such configuration; thus allowing the UE to avoid inefficient use of resources caused by performing unnecessary operations with dormant Scells, which do not transmit user data on its associated downlink CCs to the UE in this state.

Regarding claim 14, Damnjanovic in view of Ouchi further disclose 
configuring a medium access control-control element to indicate the group of secondary cells based at least in part on the downlink control message (MAC CE of control information carries bitmap to activate/ deactivate subset of SCells [see para.66, lines 16-21 in Damnjanovic], or sending MAC CE according to configuration information, e.g., downlink control message, see para.243 in Ouchi).


Regarding claim 15, Damnjanovic in view of Ouchi further disclose the downlink control message of a primary cell associated with the base station carries bandwidth part activation control information for the group of secondary cells (indication that secondary carrier is dormant for portions or all of the predetermined time period is transmitted by PCell of eNB, see para.173 in Damnjanovic).


Regarding claim 16, Damnjanvoci discloses a method for wireless communication (method of indicating by eNB, e.g., base station,  whether one or more of secondary cells are dormant, para.148) comprising:
configuring a bitmap in a downlink control message, the bitmap indicating a state associated with each secondary cell of a group of secondary cells (configuring a bitmap in DCI message, including bits representing cell mode, e.g., state, for multiple secondary cells {SCells}, e.g., group of secondary cells, [para.98], and to switch the secondary cell to a dormant bandwidth part (to determine that secondary carrier will be dormant for portions or all of predetermined time period at block, para.173); and 
          transmitting the downlink control message to a user equipment (UE) based at least in part on the configuring (and sending an indication, e.g., downlink control message,  to UEs that secondary carrier is dormant, para.173).
	Damnjanovic does not explicitly disclose one bit of a bitmap is configured in a downlink control message to indicate a state for a secondary cell; which is well known in the art and commonly applied in communications field for data communications, as suggested in Ouchi’s disclosure as below.
           Ouchi, from the same field of endeavor, teaches one bit of a bitmap is configured in a downlink control message to indicate a state for a secondary cell  (setting one bit in DCI field included in PDCCH, e.g., in downlink control message, to represent activated/ deactivated state of a secondary cell, [para.148, lines 1-3, para. 593-594] wherein bit “0” indicates deactivated state and bit  “1” – activated state, [para.198], wherein the secondary cell is associated with a group of secondary cells [para.37]) 
	Therefore, it would have been appreciated by one of ordinary skill in the art at the time before the claimed invention was filed to transmit a bitmap including bits in a downlink control message to a UE -- based on the configuring that determines a secondary cell in SCell group is switched to a dormant state during some selected subframes/ bandwidth part – including a bit set in a message field to indicate such operation; thus allowing the UE to avoid inefficient use of resources by performing unnecessary operations with dormant Scells, which do not transmit user data on its associated downlink CCs to the UE. 


Regarding claim 18, Damnjanovic in view of Ouchi further discloses:  
transmitting the state associated with each secondary cell of the group of secondary cells using higher layer signaling (performing configuration related to cell state information through RRC signaling used in higher layer signaling [see para.778 and 92, lines 13-15 in Ouchi] wherein cell state is determined for each secondary cell of secondary cell group [see para.594 in Ouchi]), wherein the higher layer signaling comprises radio resource control signaling or medium access control-control element signaling during a secondary cell configuration procedure (wherein higher layer signaling comprises RRC signaling or MAC CE, [see para. 92, lines 13-15 in Ouchi], or  SSCell may be activated and deactivated for UE using RRC or MAC CE signaling, see para.103 in Dan).


Regarding claim 24, Damnjanovic in view of Ouchi further discloses:
configuring at least one bit of the bitmap to indicate a selection of a primary cell or a state of the group of secondary cells (assigning a bit to target cell, e.g., PCell, or configuring bit “0” to indicate deactivated state and bit  “1” – activated state [see para.198 in Ouchi], wherein the secondary cell is associated with a group of secondary cells [see para.37 in Ouchi]).

	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of Ouchi, as applied to claim 11 above, and further in view of Yiu et al. in U.S. Publication No. 2019/0044689 A1, hereinafter referred to as Yiu, which claims the benefit of U.S. Provisional Application No. 62/564,787 filed on Sep. 28, 2017, hereinafter referred to as Prov’87, and Chou et al. in U.S. Publication No. 2018/0183551 A1, hereinafter referred to as Chou, which claims the benefit of U.S. Provisional Application No. 62/439,434, filed Dec. 27, 2016, hereinafter referred to as Prov’34.

	Regarding claim 12, Damnjanovic in view of Ouchi further disclose using a deactivation timer per Scell (see para.66 in Damnjanovic).
	However, Damnjanovic in view of Ouchi do not further disclose configuring a primary cell associated with the base station to switch to a default bandwidth part; which is known in the art and commonly applied in communications field for data communications, as suggested in Yiu’s disclosure as below.
Yiu, from the same field of endeavor, teaches BWPs are transitioned to                                                                   a default BWP (para.139-143).
Also, Yiu teaches the switching is timer-based (para.106 in Yiu or pg.3 or figure in pg.6 in Prov’87).

	Damnjanovic in view of Ouchi, and Yiu do not disclose the switching is based at least in part of an expiration of a timer, wherein the default bandwidth part is configured to be a non-zero bandwidth part; which is known in the art and commonly applied in communications field for data communications, as suggested in Chou’s disclosure as below.
Chou, from the same field of endeavor, teaches using bwp-Inactivity-Timer for primary cell (para.186 or pg.4 in Prov’87), and BWP indicates resource blocks designated for UL and DL communications, e.g., non-zero BWP (para.23 or pg.11).  
Also, Chou teaches configured a primary cell, of which radio communications operations and resources are controlled and managed by the base station (para.43, 45 in Chou or para.28, 54 in Prov’34);
Therefore, it would be desirable to one of ordinary skill in the art to implement the feature of switching to a default BWP configured to be a non-zero BWP, based at least on expiration of a timer – of Yiu and Chou – into a method for wireless communications involving the configuration to a primary cell, of which radio communications operations and resources are controlled and managed by the base station – of Damnjanovic  in view of Ouchi; thus facilitating .

Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of Ouchi, as applied to claims 11 and 16 above, respectively, and further in view of Yiu.

Regarding claim 13, Damnjanovic in view of Ouchi further disclose:
 configuring the group of secondary cells to switch from a fully activated
state to a partially activated state based at least in part on an expiration of a timer (deactivating secondary cells associated with secondary cell group, if deactivation timer expires, e.g., switching from fully activated state to partially activated state, see para.164 and 37 in Ouchi).
Also, Ouchi  discloses when the secondary cell is deactivated, uplink data transmission in secondary cell is not performed, or PDCCH for secondary cell is not monitored (see para.179 in Ouchi); and Damnjanovic teaches when SCells enter a dormant state, they do not transmit user data on associated downlink CC, (see para.81 in D). 
However, Damnjanovic in view of Ouchi do not disclose wherein the partially activated state is associated with a default bandwidth part comprising a zero Yiu’s disclosure as below.
Yiu, from the same field of endeavor, teaches the partially activated state is associated with a default BWP comprising a zero-BWP (transitioning to initial BWP, e.g., default BWP, when there is no connection and data, para.139 and 145). 
Therefore, it would be desirable to one of ordinary skill in the art to implement the feature of switching to a default BWP comprising a zero-BWP,  when a subset of or all secondary cells of a group of secondary cells are transitioned from a fully activated state to a partially activated state, based at least in part on an expiration of a timer; and wherein when the secondary cell is deactivated, the uplink data transmission in secondary cell is  not performed, or PDCCH for secondary cell is not monitored; thus facilitating transmission and reception operations between the cell and respective UEs in the cell, after performing BWP switching operations  --  while saving resources and reducing delay in processing.


Regarding claim 25, Damnjanovic in view of Ouchi further discloses:
configuring at least one bit of the bitmap based on the activation/ deactivation state associated with each secondary cell (configuring one bit of bitmap as “0” to indicate deactivation of associated secondary cell, [see para.159 in Ouchi].
Damnjanovic in view of Ouchi do not disclose the secondary cell in deactivated state is configured with a zero allocation, and the bit is configured based at least in part on the zero allocation, which are known in the art and commonly applied in communications field for data communications, as suggested in Yiu’s disclosure as below.
Yiu, from the same field of endeavor, teaches the deactivated second cell is configured with a default BWP comprising a zero-BWP (transitioning to initial BWP, e.g., default BWP, when there is no connection and data [para.139 and 145], e.g., hence, no resources are allocated for cell BWP -- zero-BWP).
Therefore, it would be desirable to one of ordinary skill in the art to configure a deactivated with zero resource allocation, and wherein the deactivation state is set by a bit in the bitmap; hence the bit can be configured based at least in part on the zero allocation – for the benefit of accurately and quickly reflecting the state of one cell; thus increasing data transmission capabilities while reducing power consumption in not attempting to connect to deactivated cells. 

Claims 17, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of Ouchi, as applied to claim 16 (for claims 17 and 19) above, and further in view of Chou.

   Regarding claim 17, Damnjanovic in view of Ouchi further discloses: 
identifying a number of bits associated with the bitmap (identifying 15 bits, see para.594 in Ouchi), and 
configuring at least a remaining number of bits for control information indicating the state associated with each secondary cell of the group of secondary cells  (configuring {remaining} bits for downlink/ uplink grant for cell in activated/ deactivated states, see para.600-601 in Ouchi).
Damnjanovic in view of Ouchi do not disclose configuring at least one bit of the bitmap to indicate a target bandwidth part identifier based at least in part on the number of bits; which is known in the art and commonly applied in communications field for data communications, as suggested in Chou’s disclosure as below.
Chou, from the same field of endeavor, teaches configuring at least one bit of the bitmap to indicate a target bandwidth part identifier based at least in part on the number of bits (configuring bandwidth part indicator field {BIF} with 2 bits to indicate which BWP is to be deactivated, para.126).
Therefore, it would have been appreciated by one of ordinary skill in the art at the time before the claimed invention was filed to transmit a DCI, which indicates a target bandwidth identifier; thus facilitating data transmissions by informing resources or bandwidth part used for such transmission to activated secondary cells.

Regarding claim 19, Damnjanovic in view of Ouchi further disclose: 
transmitting a medium access control-control element instructing the
UE to transition a state of at least one secondary cell of the group of secondary cells (transmitting MAC CE indicating activation of secondary cell to terminal device, see para.170 in Ouchi).
	However, Damnjanovic in view of Ouchi do not disclose determining an allocation of resources for the UE to communicate with the at least one secondary cell; and transmitting an indication of an active bandwidth part used for the allocation of resources in the downlink control message based at least in part on the determining; which are known in the art and commonly applied in communications field for data communications, as suggested in Chou’s disclosure as below.
Chou, from the same field of endeavor, teaches:
determining an allocation of resources for the UE to communicate with the at least one secondary cell (determining, for SCell, resource blocks included in BWPs configurations described in RAN profiles being transmitted via MAC CE to UE, see  para.100, 102, 116, 47  in Chou or para.57-58 in Prov’34); and
transmitting an indication of an active bandwidth part used for the allocation of resources in the downlink control message based at least in part on the determining (sending BWP index corresponding to configured BWP, see para.48 in Chou, or providing RAN slicing index, e.g., active BWP indication, of SCell, see para.57 in Prov’34).
Therefore, it would be appreciated by one of ordinary skill in the art to determine and transmit information on an active bandwidth part used for the determined allocation of resources in the downlink control message; thus ensuring  communications from UE to a secondary cell over determined bandwidth parts. 

Regarding claim 21, Damnjanovic in view of Ouchi and Chou further disclose:
configuring the at least one secondary cell to be in a partially activated state based at least in part on the transmitted medium access control-control element and the active bandwidth part being a zero bandwidth part  (configuring secondary cell to be deactivated based on supported activation/ deactivation mechanism, see para.157 in Ouchi); and
configuring the at least one secondary cell to switch from the partially activated state to a fully activated state based at least in part on the downlink control message transmitted on a primary cell without a grant, or at least one bit of the bitmap, or both(when secondary cell is deactivated, e.g., in partially activated state, and when secondary cell is activated, e.g., fully activated, based on BWP switching using DCI, [see para.109, lines 1-3 in Chou] transmitted on cell with grant free, see para.159 in Chou, or without requiring additional PHY configuration information, see para.49 in Prov’34), or at least one bit of the bitmap, or both (or based on a bit set to  “1” indicating  activation of associated secondary cell, see para.159 in Ouchi).


Regarding claim 22, Damnjanovic in view of Ouchi and Chou further disclose configuring the at least one secondary cell to be in a full deactivated state based at least in part on the transmitted medium access control-control element (indicating secondary cell to be in {fully} activated state based on MAC CE, see para.159 in Ouchi).


Regarding claim 23, Damnjanovic in view of Ouchi, and Chou further disclose  configuring a medium access control-control element to indicate the
group of secondary cells based at least in part on the downlink control message (sending MAC CE according to configuration information, e.g., downlink control message, [ see para.243 in Ouchi] or using DCI and MAC CE [see para.333 in Ouchi] wherein MAC CE notifies information of activation/ deactivation of secondary cell as a bitmap [see para.161 in Chou] and DCI format associated with scheduling grant [see para.201, lines 1-4 in Ouchi]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of Ouchi, and Chou, as applied to claim 19 above, and further in view of Yiu.

Regarding claim 20, Damnjanovic in view of Ouchi, and Chou further disclose:
configuring the at least one secondary cell to be in a full activated state based at least in part on the transmitted medium access control-control element (indicating secondary cell to be in {fully} activated state based on MAC CE, see para.159 in Ouchi) and transmitting an indication of an active BWP used for the allocation of resources (sending configured BWP, see para.48 in Chou).
However, Damnjanovic in view of Ouchi and Chou do not disclose the active BWP being a non-zero BWP, which is known in the art and commonly applied in communications field for data communications, as suggested in  Yiu’s disclosure as below.
Yiu, from the same field of endeavor, teaches configuring the active BWP being a non-zero BWP (BWP indicates resource blocks designated for UL and DL communications, e.g., non-zero BWP, para.23 in Chou or pg.11 in Prov’87); which would be obvious that when configuring a cell to be activated, one should also configure a BWP being active with available resource blocks; thus allowing communications between two involved entities.


The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Dinan, Golitschek, and Pelletier are all cited to show that instructing a user equipment (UE) to transition a state of a secondary cell, determining an allocation of resources for the UE to communicate with the secondary cell; and indicating an active bandwidth part (BWP) used for the allocation of resources – would allow the UE to avoid inefficient use of resources from performing unnecessary operations with dormant Scells, which do not transmit user data on its associated downlink CCs to the UE in this state., -- similar to the claimed invention.
     


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571) 270-7245.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272- 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.Q.T./
/ALPUS HSU/Primary Examiner, Art Unit 2465